Detailed Action
This action is in response to after final amendments filed on 03/29/2021. 
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s Response
In Applicant's Response dated 03/29/2021, Applicant amended claims 1, 8, 15, and 2, 5, 7, 9, 12, 16, and 19 were canceled and/or previously canceled, and the applicant filed a terminal disclaimer.
In light of applicant’s amendments/remarks and submission of terminal disclaimer, all rejections/objections set forth previously are withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview on 04/02/2021 with Thierry Lo Reg. No. 49097. 

	Please amend the application as follows:

Amend claims 1, 8, and 15.  

1. (Currently Amended) A system comprising: 
one or more computer processors; 
one or more memories; and 
a set of instructions incorporated into the one or more memories, the set of instructions configuring the one or more computer processors to perform operations for automatically correcting listings of items posted on a network-based publication system, the operations comprising: 
analyzing a quality of the listings of the items posted on the network-based publication system, the analyzing comprising: 
determining whether a title of a listing of an item for sale corresponds to a name of the item, and 
determining whether a description of the item in the listing matches the name of the item and the title of the listing; 
collecting defective conditions data pertaining to the listings based on the analyzing of the quality of the listings, the defective conditions data identifying at least one of a defective link, a defective image, or a defective format included in the listings; 
reporting defective conditions of the listings of the items posted on the network-based publication system based on the defective conditions data; 
, wherein the automatic correcting of the at least the first portion of the defective conditions includes using the defective conditions data and a learning module to identify a correct link, correct image, or correct format for repairing the at least the first portion of the defective conditions; 
receiving a user input via a user interface of the network-based publication system, the user input indicating a correction of a second portion of the defective conditions; and 
correcting the second portion of the defective conditions based on the user input.


8. (Currently Amended) A method comprising: 
analyzing, using one or more computer processors, a quality of the listings of the items posted on the network-based publication system, the analyzing comprising:
determining whether a title of a listing of an item for sale corresponds to a name of the item, 
determining whether a description of the item in the listing matches the name of the item and the title of the listing; 

reporting, using the one or more computer processors, defective conditions of the listings of the items posted on the network-based publication system based on the defective conditions data; 
automatically correcting, using the one or more computer processors, at least a first portion of the defective conditions, wherein the first portion includes the at least one of the defective link, the defective image, or the defective format, wherein the automatic correcting of the at least the first portion of the defective conditions includes using the defective conditions data and a learning module to identify a correct link, correct image, or correct format for repairing the at least the first portion of the defective conditions; and 
receiving a user input via a user interface of the network-based publication system, the user input indicating a correction of a second portion of the defective conditions ; and 
correcting the second portion of the defective conditions based on the user input.

15. (Currently Amended) A non-transitory machine-readable medium comprising a set of instructions that, when implemented by one more computer processors, cause the one or more computer processors to perform operations for automatically correcting 
analyzing a quality of the listings of the items posted on the network-based publication system, the analyzing comprising determining: 
whether a title of a listing of an item for sale corresponds to a name of the item, 
determining whether a description of the item in the listing matches the name of the item and the title of the listing; 
collecting defective conditions data pertaining to the listings based on the analyzing of the quality of the listings, the defective conditions data identifying at least one of a defective link, a defective image, or a defective format included in the listings; 
reporting defective conditions of the listings of the items posted on the network-based publication system based on the defective conditions data; 
automatically correcting at least a first portion of the defective conditions, wherein the first portion includes the at least one of the defective link, the defective image, or the defective format, wherein the automatic correcting of the at least the first portion of the defective conditions includes using the defective conditions data and a learning module to identify a correct link, correct image, or correct format for repairing the at least the first portion of the defective conditions; 

correcting the second portion of the defective conditions based on the user input.


Allowable Subject Matter
The present application has been thoroughly reviewed. Upon searching a variety of databases, the examiner respectfully submits that independent claims 1, 8, and 15 are allowable in light of the prior art made of record.
Accordingly, claims 1, 3-4, 6, 8, 10-11, 13-15, 17-18, and 20-21 are allowed.


    
Reasons for Allowance
The following is an examiner's statement of reason for allowance:
No prior art or rational can be found to disclose or render obvious the combination of limitations recited in the independent claims 1, 8, and 15. 
Accordingly, claims 1, 3-4, 6, 8, 10-11, 13-15, 17-18, and 20-21 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA AMIN whose telephone number is (571)270-3181. The examiner can normally be reached on Monday to Thursday, 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Scott Baderman can be reached at 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.
/MUSTAFA A AMIN/           Primary Examiner, Art Unit 2144